In a divorce action, the plaintiff husband appeals from stated portions of an order of the Supreme Court, Westchester County, dated October 31, 1977, which, inter alia, awarded the defendant wife temporary alimony, child support and an interim counsel fee. Order affirmed insofar as appealed from, without costs or disbursements. A speedy trial is the most effective remedy to cure any seeming inequity in a pendente lite award. To insure that a speedy trial is had, the parties are directed to expeditiously complete all pretrial disclosure proceedings. Titone, J. P., Rabin, Gulotta and Hawkins, JJ., concur.